DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 03/16/2022 has been considered by Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,062,657 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. Shown below is the comparison of claim 1 of the instant application to the US Patent.
Application 17/370959
US Patent 11,062,657 B2
1. A display device comprising: 
1. A display device comprising: 
a plurality of pixels in a display region to display an image;
a plurality of pixels in a display region in which an image is displayed;
a plurality of gate lines;
a plurality of gate lines comprising a first gate line and a second gate line;
a plurality of data lines crossing the gate lines; and
a plurality of data lines crossing the first and second gate lines; and
a gate driver in a non-display region adjacent to the display region, wherein at 10least a portion of the non-display region has a curved shape in a plan view, 
a gate driver in a non-display region adjacent to the display region, wherein at 10least a portion of the non-display region has a curved shape in a plan view, and
wherein the gate driver comprises:
wherein the gate driver comprises:
(1) a plurality of normal gate drivers each having an output terminal that is electrically connected to a corresponding one of the gate lines; and
(1) a first gate driver having an output terminal which is electrically connected to the first gate line; and

(1) a second gate driver having an output terminal which is electrically 15connected to the second gate line, and
a plurality of (2) dummy gate drivers each having (3) an output terminal that is 15electrically floated in a fixed configuration, at least one of the plurality of (2) dummy gate drivers (4) being located between some of the plurality of normal gate drivers.
wherein the display apparatus further comprises a (2) circuit portion (4) located between the first gate driver and the second gate driver, the (2) circuit portion having (3) an output terminal which is floated,

wherein the circuit portion having the floated output terminal has an input terminal and a first clock terminal, and the input terminal and the first clock terminal are electrically connected to a same signal line.


As shown above the instant Application claim 1 is disclosed by the US Patent. 
Claim 2 of the Application is related to claim 3 of the US Patent.
Claim 3 of the Application is related to claim 3 of the US Patent.
Claim 4 of the Application is related to claim 1 of the US Patent.
Claim 5 of the Application is related to claim 8 of the US Patent.
Claim 6 of the Application is related to claim 13 of the US Patent.
Claim 7 of the Application is related to claim 15 of the US Patent.
Claim 8 of the Application is related to claim 4 of the US Patent.

If Applicant agrees that there exists a Non-Satutory Double Patenting between the Application 17/370959 and the US Patent 11,062,657 B2.
Then, the Examiner request the Applicant to provide a terminal disclaimer between the Application and the US Patent.

Allowable Subject Matter
Claims 1-8 are rejected under nonstatutory double patenting but would be allowable once a terminal disclaimer was filed. 
The following is a statement of reasons for the indication of allowable subject matter:  
The Examiner agrees with the arguments submitted by Applicant on pages 5-7. Specifically amendment to the claim is related to Applicant’s figure 3 in which the floating output terminal is “in a fixed configuration” which is different than the cited prior art reference.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J SNYDER whose telephone number is (571)270-3460. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Adam J Snyder/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        05/13/2022